DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Claims 1 through 15 are pending for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2021, 10/03/2019 and 06/10/2019 are considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 112 not shown in Figure 4 (see pg-pub [0039-0041]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following phrases are indefinite: “at least one substantially solid ink formulation”, “a substantially solid heat activated adhesive” and “substantially free of volatile organic compounds (VOC)” are indefinite. It is not clear what is meant by the ink formulation being “substantially solid” or to what degree the ink formulation is required to be comprised of solid materials to meet the limitation “substantially solid”. It is not clear if the ink formulation itself is required to be in solid form, if the ink formulation comprises solid material (i.e. is referring to the starting 
Similarly, it is not clear what is meant by the heat transfer label being “substantially free of volatile organic compounds (VOC)” means with respect to the composition of the heat transfer label. It is not clear what the meets and bounds of the phrase “substantially free” is with respect to the presence of volatile organic compounds, or what amount of volatile organic compounds can be present while still meeting the limitation “substantially free”. 
Regarding claims 2, 5, 6, 9, 10 and 15, the phrase “the at least one substantially solid ink formulation” is indefinite for the same reasons expressed above with respect to claim 1.
Regarding claims 7 and 8, the phrase “the substantially solid heat activated adhesive formulation” is indefinite for the same reasons expressed above with respect to claim 1.
Regarding claims 9 and 10, the phrase “the substantially solid ink formulation” is indefinite as it is unclear if the claim is referring back to the solid ink formulation with respect to the substantially solid heat activated adhesive formulation of claim 8 or if the phrase “the substantially solid ink formulation” is referring back to the substantially solid ink formulation of the at least one ink layer of claim 1. 
Regarding claim 12, the phrase “a substantially solid dye resistant formulation” is indefinite for similar reasons expressed above with respect to claim 1. It is not clear 
The remaining claims 3, 4, 11, 13 and 14 are also rejected under 5 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency from the rejected claims above. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 6, 7, 8, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2007/0009732, cited on IDS).
Regarding claims 1, 6, 7, 8 and 9, Tsai et al. teaches a heat transfer label (11) comprising a support portion (13) comprised of a carrier layer (15), a release layer (17), and a transfer portion (12) comprised of a protective lacquer (23), an ink design layer (25; graphics layer), a primer layer (26) and a heat activated adhesive (27; adhesive layer) (Figure 1, [0044-0083]). The carrier layer is about 0.5-7mil thick and is comprised of a paper substrate, a polymer coated paper substrate or a polymer film such as PET, PEN or polypropylene films ([0044-0046]). The release layer or coating is applied directly to the top of the carrier and allows for the transfer portion to be separated cleanly from the carrier, wherein the release coating comprising functionalized alpha olefins and isocyanate crosslinking agents ([0047-0061]). The protective lacquer (23) is provided between the release layer (17) and the ink design layer (25; graphics layer) and is used to protect the ink design layer (25; graphic layer) after transfer to the desired article, wherein the protective lacquer (23) can be comprised of both water-based or solvent based resins, such as an organic solvent of cyclohexanone and/or dibasic ester ([0065]). 
The ink design layer (25; graphics layer) is either a single layer or plurality of inks, wherein a wide variety of inks can be used, such as water-based screen inks or solvent-based inks such as polyester inks, wherein the ink formulation further includes an adhesion promotor to enhance print quality ([0071-0074]). Tsai et al. teaches that the 
The heat activated adhesive (27; adhesive layer) has a thickness of about 4-5mil and is comprised of a polyester powder adhesive and a binder of either phenoxy dispersion binder or polyurethane dispersion ([0077-0079]). As stated above, it is unclear what is meant by or what the metes and bounds of the phrase “at least one substantially solid heat activated adhesive formulation” are. Tsai et al. teaches that the heat activated adhesive (27; adhesive layer) is comprised of an adhesive powder similar to the claimed invention of the instant application, and is therefore viewed as meeting the aforementioned limitation. 
Regarding the limitation “wherein the heat transfer label is configured to be substantially free of volatile organic compounds (VOC)”, the limitation is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, as stated above, it is unclear what is meant by or what the metes and bounds of the 
Regarding claim 13, the limitation reciting “wherein the heat transfer label is configured such that the graphic layer and the adhesive layer transfer to a substrate upon application of heat and pressure, wherein the graphic layer is attached to the substrate by the adhesive layer” s considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, the heat transfer label of Tsai et al. is capable of performing in the same a manner (see [0044-0083]).
Regarding claim 14, the limitation “wherein the graphic layer and the adhesive layer is printed using a screen printing process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Tsai et al. discloses that both the ink design layer (25; graphics layer) and the heat activated adhesive (27; adhesive layer) are screen printed ([0071-0074, 0077-0079]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2007/0009732, cited on IDS) in view of Dainippon Ink & Chemicals, hereafter referred to as “Dainippon” (GB 1364119, cited on IDS and ISR).
Regarding claims 2, 3, 4 and 15, Tsai et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the ink design layer (25; graphics layer) is comprised of a first component containing a hydroxyl functional group such as a diol, polyol or mixtures thereof, including castor oil; and a second component 
Dainippon teaches a photopolymerizable printing ink that eliminates the need for extra labor, materials and waiting time and increases the printing speed obtained for various printing methods, including screen printing (pg. 1, Ln. 64-75). The photopolymerizable printing ink is comprised of a photopolymerizable unsaturated compound curable by irradiation and is prepared by reacting an addition polymerizable unsaturated compound obtained by the reaction of a hydroxyl group containing fatty oil soluble compound with a compound containing an isocyanate group, and an additional photopolymerizable unsaturated bond, a glyceride and a photoinitiator (pg. 2 Ln. 50-pg. 4 Ln. 80). The hydroxyl group containing fatty oil soluble compound are the group of oil-soluble modified alkyd resin containing suitable amounts of residual hydroxyl groups obtained by reacting a polyvalent carboxylic acid or anhydride, a polyhydric alcohol and a modifying agent such as castor oil (pg. 3 Ln.110-pg. 4 Ln. 40) and the compound containing an isocyanate group includes polyisocyanate and diisocyanate (pg. 4 Ln. 50-80). 
As both Tsai et al. and Dainippon teach the use of screen printing inks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink design layer (25; graphics layer) printed via screen printing, to include the ink used in screen printing taught by Dainippon to eliminate the need for extra labor, materials and wait time, while also increasing the speed obtained for screen printing. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2007/0009732, cited on IDS) in view of Chiao et al. (US 2016/0009124).
Regarding claim 5, Tsai et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the ink design layer (25; graphics) includes a polyurethane ink base. 
Chiao et al. teaches a heat transfer comprising indicia for labeling or enhancing the appearance of performance fabric, wherein the heat transfer comprises a printed design layer (38,48) that is screen printed with pigmented dye or ink that has recoverable stretchable properties such as elastic polyurethane ink that is transferred to the fabric under application of heat and pressure ([0010, 0013-0016, 0025-0032]). 
As both Tsai et al. and Chiao et al. are directed to heat transfer labels comprising screen printed design layers, it would have been obvious to one of ordinary skill in the art to modify the ink design layer (25; graphics layer) taught by Tsai et al. to include the elastic polyurethane ink of the heat transfer taught by Chiao et al. to provide a design layer that comprises stretchable properties. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2007/0009732, cited on IDS) in view of Branigan et al. (US 2017/0247589).
Regarding claim 10, Tsai et al. teaches all the limitations of claims 1 and 8 above, however, the reference does not expressly teach that heat activated adhesive (27; adhesive layer) is comprised of an ink base comprised of one first component containing a hydroxyl functional group such as a diol, polyol or mixtures thereof, 
Branigan et al. teaches a heat conformable curable clear adhesive film that is flexible and optically clear, comprising a reactive composition including an ethylically unsaturated polyester containing oligomeric composition, a (meth)acrylate functional material, at least one initiator and may comprise other components such as crosslinkers or adhesion promotors ([0049-0060]). The ethylically unsaturated polyester containing oligomeric composition is a reaction product of a saturated, amorphous co-polyester polyol and a compound with a terminal polyol-reactive group and a terminal ethylenically unsaturated group, such as an isocyanate ([0049-0060]). 
As both Tsai et al, and Branigan et al. are directed to heat activated adhesives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat activated adhesive (27; adhesive layer) of Tsai et al. to include the heat activated adhesive taught by Branigan et al. for a flexible optically clear adhesive layer. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2007/0009732, cited on IDS) in view of Branigan et al. (US 2017/0247589) and “Dainippon” (GB 1364119, cited on IDS and ISR).
Regarding claim 11, 
Dainippon teaches a photopolymerizable printing ink that eliminates the need for extra labor, materials and waiting time and increases the printing speed obtained for various printing methods, including screen printing (pg. 1, Ln. 64-75). The photopolymerizable printing ink is comprised of a photopolymerizable unsaturated compound curable by irradiation and is prepared by reacting an addition polymerizable unsaturated compound obtained by the reaction of a hydroxyl group containing fatty oil soluble compound with a compound containing an isocyanate group, and an additional photopolymerizable unsaturated bond, a glyceride and a photoinitiator (pg. 2 Ln. 50-pg. 4 Ln. 80). The hydroxyl group containing fatty oil soluble compound are the group of oil-soluble modified alkyd resin containing suitable amounts of residual hydroxyl groups obtained by reacting a polyvalent carboxylic acid or anhydride, a polyhydric alcohol and a modifying agent such as castor oil (pg. 3 Ln.110-pg. 4 Ln. 40) and the compound containing an isocyanate group includes polyisocyanate and diisocyanate (pg. 4 Ln. 50-80). 
As Tsai et al. Branigan et al. and Dainippon teach the use of screen printing inks, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat activated adhesive layer (25; adhesive layer) taught by Tsai et al. in view of Branigan et al. to include the castor oil as taught by Dainippon as a modifying agent for the adhesive layer to provide the desired properties. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2007/0009732, cited on IDS) in view of Dinescu et al. (US 2015/0064372) and Egashira et al. (US 5,118,658).
Regarding claim 12, Tsai et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach a dye migration resistant layer arranged between the ink design layer (25; graphics layer) and the heat activated adhesive (27; adhesive layer), wherein the dye migration resistant layer is formed from a substantially solid dye resistant formulation include in an ink base of one first component containing a hydroxyl functional group such as a diol, polyol or mixtures thereof, including castor oil; and a second component comprising an isocyanate functional group such as diisocyanate, polyisocyanate or mixtures thereof and activated carbon. 
Dinescu et al. teaches a heat transfer layer comprising at least two barrier layers that protect against dye migration, wherein suitable fillers used in the barrier layers are highly absorbent fillers such as activated carbon, and can comprise other components such as thickeners, surfactants, dispersants, cross linkers, etc. (Abstract; [0002, 0006, 0039-0050]). Examples of polymers that can be used in the barrier layers include a water-based polyurethane derived from a polyether and polycarbonate diol ([0039]). 
While Dinescu et al. teaches that the barrier layer can comprise other components, the reference does not expressly recite that the cross link is an isocyanate such as diisocyanate, polyisocyanate or combinations thereof. Egashira et al. teaches a heat transfer sheet, wherein isocyanate is used in the dye layer comprising a cellulose resin obtained by allowing the cellulosic resin to react with the isocyanate, such as a diisocyanate or polyisocyanate, to rid the former of the hydroxyl group, which results in prevention of dye migration over time (col. 1 Ln. 50-col. 2 Ln. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
As Tsai et al., Dinescu et al. and Egashira et al. teach heat transfer compositions, it would have been obvious to one of ordinary skill in the art to include the barrier layer of Dinescu et al. comprising the isocyanate, such as a diisocyanate or polyisocyanate of Egashira et al. between the ink design layer (25; graphics layer) and the heat activated adhesive (27; adhesive layer) to protect against migration of the ink design layer (25; graphics layer). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785